Case 1:19-cr-00080-CMA-GPG Document 44 Filed 09/03/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00080-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  MICHAEL EUGENE GORE,

       Defendant.
  ______________________________________________________________________

       ORDER ADOPTING AND AFFIRMING AUGUST 19, 2020 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #36). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Counts One and Two of the

  Information which charge violations 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii), possession

  with intent to distribute 50 grams or more of a mixture or substance containing a

  detectable amount of methamphetamine; and 18 U.S.C. §§ 922(g)(1) and 24(a)(2),

  possess of a firearm by a previously convicted felon. The Court also notes that

  Defendant consented to Magistrate Judge Gallagher advising him with regard to his

  Constitutional rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal

  Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on August 19,

  2020 at which time he appropriately advised the Defendant of his rights and made
Case 1:19-cr-00080-CMA-GPG Document 44 Filed 09/03/20 USDC Colorado Page 2 of 2




  inquiry as to the Defendant’s understanding of the charges, the terms of the plea

  agreement, the voluntariness of his plea, and of the consequences of pleading guilty.

  Based on that hearing Magistrate Judge Gallagher recommended that the District Court

  Judge accept Defendant's plea of guilty to Counts One and Two of the Information.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1. Court Exhibits 1 and 2 are accepted and admitted.

        2. The pleas as made in open court on August 19, 2020, are accepted and the
           Defendant is adjudged guilty of violations of Counts One and Two of the
           Information which charge violations 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii),
           possession with intent to distribute 50 grams or more of a mixture or
           substance containing a detectable amount of methamphetamine; and 18
           U.S.C. §§ 922(g)(1) and 24(a)(2), possess of a firearm by a previously
           convicted felon.

        DATED: September 3, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
